Name: 81/198/EEC: Commission Decision of 18 March 1981 granting financial assistance within the framework of the supplementry measures established in favour of the United Kingdom (Scotland) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-04-08

 Avis juridique important|31981D019881/198/EEC: Commission Decision of 18 March 1981 granting financial assistance within the framework of the supplementry measures established in favour of the United Kingdom (Scotland) (Only the English text is authentic) Official Journal L 096 , 08/04/1981 P. 0030 - 0032****( 1 ) OJ NO L 284 , 29 . 10 . 1980 , P . 4 . COMMISSION DECISION OF 18 MARCH 1981 GRANTING FINANCIAL ASSISTANCE WITHIN THE FRAMEWORK OF THE SUPPLEMENTARY MEASURES ESTABLISHED IN FAVOUR OF THE UNITED KINGDOM ( SCOTLAND ) ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/198/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2744/80 OF 27 OCTOBER 1980 ESTABLISHING SUPPLEMENTARY MEASURES IN FAVOUR OF THE UNITED KINGDOM ( 1 ), WHEREAS , IN ACCORDANCE WITH ARTICLE 4 OF THE SAID REGULATION ( EEC ) NO 2744/80 , THE UNITED KINGDOM HAS SUBMITTED A SPECIAL PROGRAMME FOR SCOTLAND ; WHEREAS THE AMOUNT OF THE COMMUNITY ' S FINANCIAL CONTRIBUTION TO BE GRANTED TO THE SUB-PROGRAMMES INVOLVED IN THIS SPECIAL PROGRAMME AND ELIGIBLE UNDER ARTICLE 3 OF THE SAID REGULATION , AND WHICH ARE ENTITLED TO BE TAKEN INTO CONSIDERATION AND ARE SET OUT IN THE ANNEX , SHOULD BE FIXED AT : 30 % FOR ROADS 30 % FOR RAILWAYS 20 % FOR ADVANCE FACTORIES 20 % FOR LAND RECLAMATION 30 % FOR TELECOMMUNICATIONS RESPECTIVELY OF THE PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM AUTHORITIES IN THE FINANCIAL YEAR COMMENCING 1 APRIL 1980 ; WHEREAS ALL THE CONDITIONS SET OUT IN THE SAID REGULATION FOR GRANTING FINANCIAL ASSISTANCE TO THESE SUB- PROGRAMMES ARE MET ; WHEREAS THE MEASURES PROVIDED FOR BY THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE SET UP UNDER ARTICLE 7 ( 1 ) OF THE SAID REGULATION , HAS ADOPTED THIS DECISION : ARTICLE 1 FINANCIAL ASSISTANCE OF 159.54 MILLION ECU IS HEREBY GRANTED TO THE SUB-PROGRAMMES FORMING PART OF THE SPECIAL PROGRAMME FOR SCOTLAND WHICH ARE SET OUT IN THE ANNEX HERETO . THE SUM TO BE GRANTED TO EACH SUB-PROGRAMME IS GIVEN IN THE SAME ANNEX . THIS AMOUNT IS COVERED BY THE APPROPRIATIONS MADE FOR THIS PURPOSE IN THE 1981 BUDGET . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 18 MARCH 1981 . FOR THE COMMISSION ANTONIO GIOLITTI MEMBER OF THE COMMISSION **** ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES , EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS . ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES , EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS . ANNEX SPECIAL PROGRAMME FOR SCOTLAND 1 . SUB-PROGRAMME : ROADS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981:141.45 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): ERDFMAXIMUM 30 % EIB - SPENDING AUTHORITY : SCOTTISH DEVELOPMENT DEPARTMENT GRANT DECISION:30 % 42.44 MILLION ECU 2 . SUB-PROGRAMME : RAILWAYS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981:106.69 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): ERDF - EIB - SPENDING AUTHORITY : BRITISH RAIL GRANT DECISION:30 % 32.01 MILLION ECU 3 . SUB-PROGRAMME : ADVANCE FACTORIES PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981:56.47 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): ERDF - EIB - SPENDING AUTHORITY : SCOTTISH DEVELOPMENT AGENCY - HIGHLANDS AND ISLANDS DEVELOPMENT BOARD GRANT DECISION:20 % 11.29 MILLION ECU 4 . SUB-PROGRAMME : LAND RECLAMATION PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981:32.93 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): ERDFMAXIMUM 20 % EIB - SPENDING AUTHORITY : SCOTTISH DEVELOPMENT AGENCY GRANT DECISION:20 % 6.59 MILLION ECU 5 . SUB-PROGRAMME : TELECOMMUNICATIONS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981:224.04 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): ERDF - MAXIMUM 30 % ON 21/2 % OF SUB-PROGRAMMEMAXIMUM 0.7 % EIB - SPENDING AUTHORITY : POST OFFICE GRANT DECISION:30 % 67.21 MILLION ECU